United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 00-1082
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Northern District of Iowa.
Juan Causor-Serrato,                       *
                                           *
             Appellant.                    *

                                 ________________

                                 Submitted: September 12, 2000
                                     Filed: December 8, 2000
                                 ________________

Before HANSEN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                 ________________

HANSEN, Circuit Judge.

     A jury convicted Juan Causor-Serrato of conspiracy to distribute
methamphetamine in violation of 21 U.S.C. § 846 (1994). The district court sentenced
Causor-Serrato to 210 months in prison followed by four years of supervised release.
Causor-Serrato now appeals both his conviction and his sentence on several grounds,
challenging the sufficiency of the evidence to support his conviction; the admissibility
of coconspirator hearsay statements; the district court's drug quantity determination at
sentencing; and the district court's failure to consider a downward departure. We
affirm the conviction but vacate the sentence and remand to the district court for
resentencing.

                                           I.

        This case centers around a conspiracy to sell large quantities of
methamphetamine throughout parts of Iowa. Appellant, who is a non-English speaking
illegal alien from Mexico, is a central character in this conspiracy. Viewed in the light
most favorable to the verdict, see United States v. Cunningham, 83 F.3d 218, 222 (8th
Cir. 1996), the evidence reveals the following facts.

        In February 1998, a confidential informant introduced an undercover agent of the
Iowa Division of Narcotics Enforcement (DNE), John Douglas Hurley, to Gregory
Wendt and his fiancee Kim Mancini for the purpose of purchasing methamphetamine.
After making two methamphetamine purchases from Wendt and Mancini totaling
111.33 grams and obtaining a search warrant for their residence, on March 12, 1998,
Agent Hurley arranged for a third methamphetamine purchase from Wendt and Mancini
to take place at their home. Three minutes after Agent Hurley entered the Wendt and
Mancini residence, other agents converged on the home and executed the search
warrant. Agents seized drug paraphernalia, 27.68 grams of marijuana, 129.46 grams
of methamphetamine, 19.07 grams of amphetamine, $2140 in cash, suspected drug
notes, scales, packaging materials, and police scanners. Upon arrest, Wendt and
Mancini agreed to cooperate with law enforcement. Both identified Jesus Sanchez-
Ramirez as their source of methamphetamine. Mancini stated she previously obtained
methamphetamine from another Hispanic male known as Celso, but because Celso was
in jail, Sanchez-Ramirez became her new supplier.

      On March 20, 1998, Agent Hurley and Wendt met with Causor-Serrato and
Sanchez-Ramirez at the Wal-Mart parking lot in Denison, Iowa, to arrange a purchase
of methamphetamine. Wanting to avoid surveillance cameras in the parking lot,

                                           2
Sanchez-Ramirez ordered that the meeting be moved to the Iowa Beef Packers (IBP)
parking lot. Once at IBP, Causor-Serrato waited in his truck while the meeting
between Agent Hurley and Sanchez-Ramirez took place. Agent Hurley paid Sanchez-
Ramirez $4950 on Wendt's behalf, satisfying a past-due drug debt. Sanchez-Ramirez
then fronted the agent two, one-ounce packages of methamphetamine and arranged a
one-pound purchase costing $12,000 with delivery and payment to be made later.

      On April 6, 1998, Mancini alerted Agent Hurley that Sanchez-Ramirez and
Causor-Serrato had just delivered eight ounces of methamphetamine to her home in
Kiron, Iowa, and were looking for payment. Agent Hurley sent another agent to
Mancini's home to pick up the methamphetamine. That evening at Mancini's home,
Agent Hurley paid Sanchez-Ramirez $11,800 representing the eight ounces of
methamphetamine received that day and the two ounces fronted on March 20. Causor-
Serrato was also present at this meeting. Agents then converged upon the Wendt and
Mancini home, arresting Sanchez-Ramirez and Causor-Serrato.

      After waiving his right to counsel and agreeing to speak with agents, Causor-
Serrato stated he agreed to begin selling what he thought were "onions" for Celso.
Causor-Serrato would often meet Celso at various locations in Storm Lake, Iowa.
During those meetings, Celso would place the methamphetamine packages in the back
of Causor-Serrato's truck, direct him where to deliver the packages (to "the lady in
Kiron"), and the prices to charge for each. (Appellee App. at 83.) Causor-Serrato then
relayed these prices to Sanchez-Ramirez, who acted as Causor-Serrato's translator
during the transactions. Causor-Serrato told DNE agents he never knew what the
packages contained but knew he was to charge approximately $1400 for each.

      After having received significant reductions in their own sentences pursuant to
United States Sentencing Guidelines (USSG) § 5K1.1 for rendering the government
substantial assistance, and hoping for even more of a reduction under Federal Rule of
Criminal Procedure 35, Wendt and Mancini testified at Causor-Serrato's sentencing

                                          3
hearing that between January and April, 1998 they received at least one pound of
methamphetamine from Sanchez-Ramirez and Causor-Serrato. (See Sent. Tr. at 13-14,
40, 45.) At sentencing, the district court adopted the recommendation of the United
States Probation Office and concluded Causor-Serrato had a criminal history category
of I and a total offense level of 37, placing him within the sentencing guideline range
of 210 to 262 months. Although Causor-Serrato requested a two-level reduction by
agreeing to be voluntarily deported, the district court declined to consider a downward
departure and sentenced Causor-Serrato to 210 months of confinement with four years
of supervised release. Causor-Serrato contends on appeal the evidence was insufficient
to establish he was a knowing member of a conspiracy to distribute methamphetamine,
and because he was not a conspirator, statements of conspiracy members were not
admissible against him during his jury trial. He further asserts that even if his
conviction is upheld, his total offense level should be reduced.

                                           II.

                            A. Sufficiency of the Evidence

       "'In reviewing the sufficiency of the evidence on appeal, the court views the
evidence in the light most favorable to the government, resolving evidentiary conflicts
in favor of the government, and accepting all reasonable inferences drawn from the
evidence that support the jury's verdict.'" United States v. Davidson, 195 F.3d 402, 406
(8th Cir. 1999) (quoting United States v. Erdman, 953 F.2d 387, 389 (8th Cir.), cert.
denied, 505 U.S. 1211 (1992)), cert. denied, 120 S. Ct. 1218 (2000). "We will reverse
a conviction for insufficient evidence and order the entry of a judgment of acquittal only
if no construction of the evidence exists to support the jury's verdict." Cunningham, 83
F.3d at 222. To find Causor-Serrato guilty, the government had to prove "(1) a
conspiracy existed; (2) [Causor-Serrato] knew of the conspiracy; and (3) [he]
knowingly became a part of the conspiracy." Davidson, 195 F.3d at 406. Once the
government establishes that the conspiracy existed, only slight evidence is required to

                                            4
link the defendant to the conspiracy. See United States v. Womack, 191 F.3d 879, 884
(8th Cir. 1999). Therefore, "'a defendant challenging the sufficiency of the evidence
in a conspiracy case has a heavy burden.'" Id. (quoting United States v. Kates, 508
F.2d 308, 310 (3d Cir. 1975)). To be a conspirator, it is not required that Causor-
Serrato knew all the details of the conspiracy. See United States v. Hernandez, 986
F.2d 234, 236 (8th Cir. 1993).

        Causor-Serrato denies ever knowing the actual contents of the packages Celso
instructed him to deliver, and therefore, he argues, he was not a knowing participant
in the conspiracy. We find his statement that he thought he was selling onions patently
absurd. The district court said it was "ridiculous." (Sent. Tr. at 65.) For example,
Causor-Serrato told agents upon arrest that Celso directed him to charge $1400 per
ounce or per onion and never to accept less than $1200 per ounce or onion. Although
Cuasor-Serrato may not have known that he was dealing specifically in
methamphetamine, his ludicrous assertion that he was selling onions belies his
supposed ignorance that the packages contained a controlled substance.

       Causor-Serrato further maintains that his inability to speak English, combined
with Agent Hurley's and Wendt and Mancini's inability to speak Spanish, precludes him
from conspiratorial conduct. We disagree and conclude his argument is unconvincing.
The jury heard Agent Hurley testify that when he would speak to Sanchez-Ramirez
when arranging a methamphetamine buy, Sanchez-Ramirez would turn to Causor-
Serrato, mumble something in Spanish, and Causor-Serrato would respond in Spanish.
(See Appellee's App. at 20-21, 48.) Sanchez-Ramirez would then respond in English
to Agent Hurley confirming the drug purchase. (See id.) Certainly a reasonable jury
could infer from this colloquy that Causor-Serrato was actively participating in the drug
sales as a principal supplier, using Sanchez-Ramirez as a middleman/translator. In
addition, Causor-Serrato always accompanied Sanchez-Ramirez when either
methamphetamine or money was exchanged with Agent Hurley, Wendt, or Mancini.
(See Presentence Investigation Report (PSIR) ¶¶ 29-33.)

                                           5
       Causor-Serrato contends his mere presence at the location of a crime, even when
coupled with knowledge of that crime, is not sufficient to establish guilt on a conspiracy
charge. He fails to recognize, however, that only slight evidence connecting a
defendant to the conspiracy may be enough to sustain a conviction. See United States
v. Pena, 67 F.3d 153, 155 (8th Cir. 1995); see also United States v. Hernandez, 986
F.2d at 236 (finding less than overwhelming evidence sufficient to uphold a conspiracy
conviction). The government need only prove that Causor-Serrato tacitly agreed to
participate in the conspiracy and that he intended its unlawful goal. See United States
v. Agofsky, 20 F.3d 866, 870 (8th Cir.), cert. denied, 513 U.S. 909 (1994). When
taken in the aggregate, Causor-Serrato's attendance at the buys, combined with his
willing sale and delivery of the methamphetamine with Sanchez-Ramirez, illustrates
that the government well surpassed the threshold of producing enough evidence linking
Causor-Serrato to the conspiracy.

                             B. Coconspirator Statements

        Causor-Serrato further challenges the admission of out-of-court statements made
by Sanchez-Ramirez. A coconspirator's out-of-court statement is considered
nonhearsay and admissible against a defendant provided the government proves "(1)
that a conspiracy existed; (2) that the defendant and the declarant were members of the
conspiracy; and (3) that the declaration was made during the course and in furtherance
of the conspiracy." United States v. Bell, 573 F.2d 1040, 1043 (8th Cir. 1978). The
district court's decision on admissibility of the evidence is reviewed for an abuse of
discretion. See United States v. O'Dell, 204 F.3d 829, 833 (8th Cir. 2000). Following
the procedure delineated by Bell, the district court conditionally admitted the
statements and made a final ruling on admissibility at the close of the evidence.

       Causor-Serrato argues no independent evidence existed to support the district
court's admission of the out-of-court statements made by his coconspirator. We
disagree. The Supreme Court held that"there is little doubt that a coconspirator's

                                            6
statements could themselves be probative of the existence of a conspiracy and the
participation of both the defendant and the declarant in the conspiracy." Bourjaily v.
United States, 483 U.S. 171, 180 (1987) (emphasis added). Moreover, we stated in
United States v. Cerone, that "[t]he [trial] court is not required to independently inquire
into the reliability of the co-conspirator statement." 830 F.2d 938, 948 (8th Cir. 1987)
(internal citation omitted), cert. denied, 486 U.S. 1006 (1988).

       Additionally, the government produced direct evidence of both the conspiracy
and Causor-Serrato's willing participation. Wendt and Mancini repeatedly testified to
Causor-Serrato's involvement with, and presence during, the methamphetamine
transactions. Agent Hurley's testimony supported the codefendants' statements.
Finally, while in police custody, Causor-Serrato admitted to his involvement in selling
"onions" to Wendt, Mancini, and Agent Hurley. (See Sent. Tr. at 10.) In viewing the
evidence in the light most favorable to the government, the district court's admission
of the coconspirator statements was proper, and we see no abuse of discretion.
Accordingly, we reject Causor-Serrato's argument that the coconspirator statements
should not have been admitted because no independent evidence existed to show a
conspiracy and his participation in it.

                                   C. Drug Quantity

        Causor-Serrato also challenges the district court's determination of drug quantity,
claiming the district court made no specific findings on the amount attributable to him.
We review the quantity findings of the district court for clear error. See United States
v. Granados, 202 F.3d 1025, 1028 (8th Cir. 2000). The court may "consider any
evidence in its sentencing determination as long as it has sufficient indicia of reliability
to support its probable accuracy." United States v. Behler, 14 F.3d 1264, 1273 (8th
Cir.) (internal quotations omitted), cert. denied, 513 U.S. 960 (1994). Because of the
deferential standard of review, a reviewing court will only reverse when the entire
record firmly illustrates that the lower court made a mistake. See Anderson v. City of

                                             7
Bessemer City, N.C., 470 U.S. 564, 573 (1984) ("This standard plainly does not entitle
a reviewing court to reverse the finding of the trier of fact simply because it is
convinced that it would have decided the case differently.").

       At sentencing, the district court determined that at least one thousand kilograms
of marijuana equivalent of methamphetamine mixture were attributable to Causor-
Serrato. Causor-Serrato asserts on appeal that only 605.8 kilograms of marijuana
equivalent is possibly attributable to him because this amount represents the actual
quantity of methamphetamine involved in the transactions with undercover agents. The
dispute therefore lies with the remaining 608.4 grams of methamphetamine mixture
attributed to Causor-Serrato by Wendt while in police custody. Wendt stated he
purchased the 608.4 grams of methamphetamine from Sanchez-Ramirez and another
Hispanic male, who Wendt later determined to be Causor-Serrato. (See Sent. Tr. at
52.) In comparison, Mancini stated she and Wendt received between one-eighth and
one-quarter ounce of methamphetamine per week from Sanchez-Ramirez during the
period of January to March, 1998. Mancini was only able to initially link Causor-
Serrato to the transactions through his acting as Sanchez-Ramirez's driver. (See id. at
56.) Subsequent to her § 5K1.1 induced testimony, however, Mancini stated Causor-
Serrato's involvement in the transactions was as a negotiator rather than merely a
driver. (See id.)

       The district court was quite suspect of both Wendt's and Mancini's testimony in
light of the aforementioned inconsistencies between their statements made upon arrest
and those made at trial, and it was not overwhelmingly convinced of either's veracity.
(See id. at 58, 69.) The government, however, presented corroborating evidence that
supported the coconspirators' testimony. Specifically, Agent Hurley was able to make
repeated methamphetamine purchases from Wendt and Mancini reflective of the
amounts of methamphetamine the two attributed to Causor-Serrato, while Agent
Hurley's testimony also corroborated Causor-Serrato's overall involvement in the
scheme. (See id. at 59.)

                                           8
       "'We are particularly hesitant to find clear error in the district court's findings of
fact where those findings are based on determinations of witness credibility.'" United
States v. Johnston, 220 F.3d 857, 863 (8th Cir. 2000) (quoting United States v. Padilla-
Pena, 129 F.3d 457, 467 (8th Cir. 1997)). Because the district court is best able to
assess the value of testimony, that court's determination regarding the extent of Causor-
Serrato's involvement in the conspiracy was within its fact-finding purview, and
because we do not find it to be clearly erroneous, it will not be disturbed. The law is
well-settled that a district court's assessment of witness credibility is quintessentially
a judgment call and virtually unassailable on appeal. See United States v. Hyatt, 207
F.3d 1036, 1038 (8th Cir. 2000); United States v. Behler, 187 F.3d 772, 777 (8th Cir.
1999).

      After carefully reviewing the evidence presented, including, in particular, its
assessment of the credibility of Wendt and Mancini, the district court found the
government met its burden regarding drug quantity and determined a level 32 base
offense to be appropriate. Our review of the record convinces us that the district court
acted well within its authority by reasonably estimating drug quantity predicated on its
assessment of the evidence. See USSG § 2D1.1, comment. (n.12); United States v.
Newton, 31 F.3d 611, 614 (8th Cir. 1994). Therefore, the district court did not err in
determining the amount of methamphetamine attributed to Causor-Serrato.

                                      D. Departure

       Finally, Causor-Serrato argues the district court erred when it ruled it had no
authority to consider a two-level downward departure in exchange for voluntary
deportation. A district court's "discretionary decision not to depart from the
[Sentencing] Guidelines is unreviewable on appeal absent an unconstitutional motive."
United States v. Saelee, 123 F.3d 1024, 1025 (8th Cir. 1997). We have jurisdiction to
review a district court's decision not to depart "only where the decision is based on the
district court's legally erroneous determination that it lacked authority to consider a

                                             9
particular mitigating factor." Id.; see United States v. Navarro, 218 F.3d 895, 897 (8th
Cir. 2000); United States v. Hernandez-Reyes, 114 F.3d 800, 802 (8th Cir. 1997). We
review a district court's decision to depart from the Sentencing Guidelines for an abuse
of discretion. See Saelee, 123 F.3d at 1025.

       In this case, the district judge stated: "I don't think I have the authority to depart.
. . . Therefore, if you appeal [my decision] and there is such a[n Eighth Circuit] case
and I'm wrong, it would be remanded to me to make a determination of whether I
would exercise my discretion to depart." (Sent. Tr. at 71.) Because the district court
did not recognize that it had authority to consider departure, the issue should be
remanded for consideration. See, e.g., United States v. Cruz-Ochoa, 85 F.3d 325, 325-
26 (8th Cir. 1996) (vacating and remanding case for resentencing when the district
court erred as a matter of law by incorrectly believing it did not have authority to depart
from the Sentencing Guidelines on the basis of defendant's waiver and consent to
administrative deportation).

                                             III.

       For the reasons discussed above, we vacate Causor-Serrato's sentence and
remand to the district court for resentencing after due consideration of whether a
downward departure is warranted, an issue upon which we express no opinion or
intimation. On remand, the departure issue is the only issue before the district court.
All other sentencing issues are hereby affirmed. In all other respects, we affirm the
judgment of the district court.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                             10